DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lof (US 8727676).
Regarding claim 1, Lof discloses an indexable cutting insert for a turning tool for material processing machines (e.g. Fig. 17). The insert has a first axis of symmetry C, wherein at least a first group of main cutting edges 10 are arranged n-fold rotationally symmetrically with respect to the first axis of symmetry, with n being greater than or equal to 2. These main cutting edges converge with respective adjacent first secondary cutting edges 10 in a respective cutting corner 9 of a first group of cutting corners at a corner angle of at most 90 degrees. At least one fastening bore 11 passes through the indexable cutting insert parallel to or coaxially to the first axis of symmetry.
The insert is constructed rotationally symmetrically by 180 degrees about a second axis of symmetry lying in its central plan NP and orthogonal to the first axis of symmetry. In doing so, there is a second group of main cutting edges 10, secondary cutting edges 10 and cutting corners 9 that is rotationally symmetrically opposite to the 
At least the main cutting edges 10 oriented orthogonally to the first axis of symmetry, which contain the associated cutting corners include an acute cutting edge angle γ between 0.1 and 70 degrees (Col. 9, Lines 1-5).
Regarding claim 2, Lof discloses the cutting corners which are rotationally symmetrically opposite one another (i.e. on the upper and lower surface(s) of the insert) are each connected by a symmetrically extending front edge 7 of 0 degrees (see e.g. Fig. 12).
Regarding claim 3, Lof discloses the main cutting edges each merge into an adjoining side edge 15/10c which extends parallel to the plane and extend over a corner with an obtuse angle or arcuate connecting piece to the adjoining secondary cutting edge (see e.g. Fig. 6, corners J3/J4).
Regarding claim 4, Lof discloses at least the main cutting edges being connected to the mirror-symmetrically opposite secondary cutting edges lying opposite one another in mirror symmetry each being separated by a clearance area 6 which at least in the edge regions adjoining the main cutting edges encloses an internal angle of 90 degrees with a plane defined by the main cutting edge and secondary cutting edge adjoining a specific cutting corner.
Regarding claim 5
Regarding claim 6, Lof discloses n being equal to 2, and thus 4 main cutting edges, secondary cutting edges and cutting corners are present, wherein the insert shows a diamond-shaped outline in plan view (e.g. Fig. 6).
Regarding claim 7, Lof discloses the edge region of the chip face adjoining the main cutting edges forming a concave recess forming internal wedge angles α of less than 90 degrees, with at least one chip breaker (generally indicated at 13) is formed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lof (US 8727676) in view of Yamazaki et al. (JP 2011088256, hereinafter ‘Yamazaki’).
Regarding claim 8, Lof does not disclose each chip face associated with a pair of main and secondary cutting edges being provided with a unique indicia.
Yamazaki discloses a similar cutting insert, wherein each chip face of the cutting insert, which is associated with a certain pair of main cutting edges and secondary cutting edges is provided with a marking 16 which is different than all other markings of other chip faces (see e.g. Figs. 22-24).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the chip face(s) of the insert of Lof with unique indicia, as taught by Yamazaki, in order to enable a user to more easily keep track of the position the insert .
Claims 9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lof (US 8727676) in view of Lof et al. (USPG 20170100778, hereinafter ‘Johansson’, the second-named inventor, in order to alleviate any confusion).
Regarding claims 9 and 12-13, Lof inherently discloses a cutting insert holder for a turning tool for material processing machines for receiving and fixing the indexable cutting insert according to claim 1. Lof does not disclose the particular details claimed regarding the insert holder.
Johansson discloses a similar turning insert and an insert holder 2 with an elongated base body with a polygonal cross-section and a recess 4 for receiving the cutting insert 1. A structure 95 for releasable connection to a fastening means holds the insert in place. The recess has at least one support surface (bottom surface of insert pocket visible in Fig. 9) for supporting the indexable cutting insert in a direction radial to the longitudinal axis of the base body and side walls (vertical walls of insert pocket visible in Fig. 9) for supporting the insert in the circumferential direction. The support surface is rotated about the longitudinal axis of the base body and is tilted about a second axis which is a line of intersection between the rotated support surface and a plane perpendicular to the longitudinal axis of the base body (see e.g. Figs. 8 and 9). The smallest thickness of the base body is below the support surface at the outermost end of the base body (see e.g. Fig. 9).

The resulting combined tool and tool holder would be a cutting device comprising an indexable cutting insert 1, a rod-shaped cutting insert holder 2 with a recess at one of its ends for receiving the cutting insert and fastening means 95 for releasably fixing the cutting insert in the recess of the cutting insert holder comprising the cutting insert of claim 1 and a cutting insert holder.
The support surface, in any plane orthogonal to the longitudinal axis of the base body, encloses an acute angle with a plane perpendicular to the working plane of the tool, which angle corresponds to the desired clearance angle. In each plane parallel to the working plane of the tool, the support surface encloses with a plane parallel to the longitudinal axis of the base body and transversely to the working plane of the tool, an acute angle which corresponds to the cutting edge angle of the plane extending parallel to the longitudinal central plane of the cutting insert and its main cutting edges. Also, the support surface, in each plane parallel to the longitudinal axis of the base body and to the working plane of the tool, encloses with a plane parallel to the longitudinal axis of the base body and transversely to the working plane of the tool, an acute angle which corresponds to the angle between the longitudinal central plane of the indexable cutting insert to be inserted and its main cutting edges, plus or minus a desired tool setting angle.
Regarding claims 14-16, Lof discloses a cutting device with a cutting insert for reception in a base body of a tool holder. The cutting insert comprises a first front edge 
Johansson discloses a similar cutting insert 1 and base body/tool holder 2. The base body has a receptacle 4 with a support surface (bottom surface of insert pocket 4 visible in Fig. 9) that is arranged obliquely to a base in such a way that the first angle is intercepted in such a way that the main cutting edges could be arranged horizontally or parallel to a base if desired (see e.g. Figs. 8 and 9). A fastening means 95 for fixing the cutting insert in the base body can be inserted through a fastening bore of the first or second surfaces (see e.g. Fig. 8) [claim 16].
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the insert of Lof on an insert holder as taught by Johansson, in order to successfully machine a workpiece using a cutting insert.
claim 15].
Regarding claim 17, Lof discloses a first functional side being formed between a first cutting corner and the fastening bore, a second functional side face between a fourth cutting corner and the fastening bore and a third and fourth functional side face each being formed between respective third and second cutting corners and the fastening bore. In other words, four functional cutting sides/areas exist, two on each of the top and bottom surfaces of the insert (see e.g. Fig. 17, showing one functional side actively cutting the insert, while the other 3 are inactive).
Regarding claims 18 and 19, Lof discloses a chip breaker (generally indicated at 13) is arranged between the two cutting edges of the cutting corners, and a smooth clearance area 6 is provided between each of the two front edges and the two insertion edges.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Applicant argues that the cutting edges meeting at the claimed cutting corner then also do not read on the claimed acute cutting edge angle because of the existence of the claimed cutting corner. Applicant also argues that the inclined support surface of Johansson does not read on the claimed geometry of the support surface. These arguments are respectfully traversed.
claim 1 the claimed acute cutting edge angle only requires “the main cutting edges with a plane oriented orthogonally to the first axis of symmetry which contains the associated cutting corners, include an acute cutting edge angle between 0.1 and 70 degrees.” There is no requirement for the edges to converge as alleged in the remarks and the claimed cutting corner/nose edge must be in place as required earlier in the claim. Therefore, as cited in the Non-Final Rejection of 11/29/2021 and again above, Lof explicitly recites the claimed acute cutting edge angle of between 0.1 and 70 degrees (7 degrees in the illustrated example, Col. 9, Lines 1-5).
Second, Johansson discloses, in Figure 2 a support surface being angled at a first acute angle (90 – θ) with respect to a plane orthogonal to the longitudinal axis of the base body A2, which first acute angle corresponds to the desired clearance angle of the tool (see e.g. Figs. 1-3 & 6). Additionally, as illustrated in Figures 8 and 9, the support surface, in each plane parallel to the working plane of the tool (which is a plane parallel to the angled cutting edges 11) encloses with a plane parallel to the longitudinal axis of the base body (e.g. a plane parallel to the top surface of the body generally indicated as 2 in Fig. 8) and transversely to the working plane of the tool, a second acute angle. This second acute angle corresponds to the cutting edge angle of the plane extending parallel to the longitudinal central plane of the indexable cutting insert to be inserted and its main cutting edges.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Alan Snyder/Primary Examiner, Art Unit 3722